 

Exhibit 10.1

 

FIRST MODIFICATION TO LOAN AGREEMENT

 

This FIRST MODIFICATION TO LOAN AGREEMENT (this "Agreement") is made as of the
6th day of June, 2018, by and between RANOR, INC., a Delaware corporation (the
"Borrower"), and BERKSHIRE BANK, a savings bank organized and existing under the
laws of the Commonwealth of Massachusetts ("Lender"), successor by merger to
Commerce Bank & Trust Company, in the following circumstances:

 

A. Lender has made a term loan to Borrower in the original principal amount of
$2,850,000.00 (the "Term Loan"), which Term Loan is evidenced by that certain
Promissory Note dated December 20, 2016 made by Borrower in favor of Lender in
the stated principal amount of $2,850,000.00 (the "Term Note") and has made a
revolving line of credit loan to the Borrower in the maximum principal amount of
$1,000,000.00 (the "Line of Credit" and together with the Term Loan,
collectively, the "Loans"), which Line of Credit is evidenced by that certain
Promissory Note dated December 20, 2016 made by Borrower in favor of Lender in
the stated principal amount of $1,000,000.00 (the "Line of Credit Note" and
together with the Term Note, collectively, the "Notes"). The Notes are governed
by the Loan Agreement by and between Borrower and Lender dated December 20, 2016
(the "Loan Agreement"). Any capitalized terms used but not expressly defined
herein shall be given the same meaning given to such term in the Loan Agreement.

 

B. The Notes are secured by a lien on the assets of Borrower pursuant to that
certain Security Agreement by and between Borrower and Lender dated December 20,
2016 (the "Security Agreement"). The Notes are further secured by that certain
Mortgage, Security Agreement and Financing Statement dated December 20, 2016
made by Borrower in favor of Lender (the "Mortgage"). The Notes are further
secured by the unlimited guaranty of TechPrecision Corporation, a Delaware
corporation ("Guarantor") pursuant to that certain Unlimited Guaranty dated as
of December 20, 2016 made by Guarantor in favor of Lender (the "Guaranty").

 

C. Borrower has failed to maintain the required minimum Debt Service Coverage
Ratio for the period ending March 31, 2018, in violation of Section 6.10 of the
Loan Agreement (the "Existing Default").

 

D. Borrower has requested that Lender waive the Existing Default and Lender has
agreed on the condition that the Loan Agreement be modified as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

 

1. The Loan Agreement is hereby amended as follows:

 

1.1 Section 6.10 of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in place thereof and substituted therefor:

 

"6.10 Debt Service Coverage Ratio. Borrower agrees to maintain the ratio of the
Cash Flow of the Guarantor to the Total Debt Service of the Guarantor of not
less than 1.20 to 1.00, measured quarterly on the last day of each fiscal
quarter-annual period of Guarantor on a trailing twelve (12) month basis.
Calculations will be based on the audited (year-end) and unaudited (quarterly)
consolidated financial statements of the Guarantor. Quarterly tests will be
measured based on the 10-Q reports within sixty (60) days of the end of each
quarter, and annual tests will be measured based on 10 K reports within one
hundred twenty days (120) after the end of each fiscal annual period. "Cash
Flow" means an amount, without duplication, equal to the sum of net income of
Guarantor plus (i) interest expense, (ii) taxes, (iii) depreciation and
amortization, (iv) stock based compensation expense taken by the Guarantor, (v)
non-cash losses and charges and one time or nonrecurring expenses at the Bank's
discretion, less (vi) the amount of cash distributions, if any, made to
shareholders or owners of Guarantor, (vii) less cash taxes paid by the
Guarantor, all as determined in accordance with generally accepted accounting
principles applied on a consistent basis. "Total Debt Service" shall mean an
amount, without duplication, equal to the sum of (i) all amounts of cash
interest paid on liabilities, obligations and reserves of Guarantor paid by
Guarantor, and (ii) all amounts expended by Guarantor in connection with current
maturities of long-term debt and preferred dividends, all as determined in
accordance with generally accepted accounting principles applied on a consistent
basis."

 



 

 

 

2. Lender hereby waives the Existing Default.

 

3. All security for the Loans and Notes now existing or hereafter granted to
Lender, including without limitation all security evidenced, granted or governed
by the Loan Agreement as amended hereby, the Security Agreement, the Guaranty,
and the Mortgage shall be security for the Loans, as amended hereby, and the
Notes and for all obligations of Borrower under this Agreement, under the Notes
and under the Loan Agreement, as amended by this Agreement.

 

4. All references to the Loan Agreement, wherever, whenever or however made or
contained, are hereby deemed to be references to the Loan Agreement, as modified
by this Agreement. By signing this Agreement in the space indicated below,
Borrower hereby affirms and restates all of the representations, warranties,
covenants, and agreements made and set forth in the Loan Agreement, except to
the extent a representation or warranty is made as of a specific date in which
case the borrower affirms such representation and warranty was true as of such
date. ALL OF THE PROVISIONS OF THE LOAN AGREEMENT, AS AMENDED HEREBY, REMAIN IN
FULL FORCE AND EFFECT.

 

5. By signing this Agreement on behalf of the Borrower in the space designated
below, the individual so signing represents and warrants to Lender that he or
she has full power and authority to execute this Agreement and to bind Borrower,
and that all corporate actions necessary to authorize and approve execution of
this Agreement, and by such individual, have been taken prior to the execution
hereof.

 

6. Concurrently with the execution and delivery of this Agreement, Borrower
agrees to pay to Lender all reasonable and documented expenses incurred in
connection with this Agreement, including without limitation all reasonable
legal fees and expenses.

 

7. This Agreement shall be binding upon and shall inure to the benefit of
Borrower and Lender, and their respective successors and assigns. This Agreement
has been made in the Commonwealth of Massachusetts and shall be governed,
construed, applied and enforced in accordance with the laws of said Commonwealth
without resort to its conflict of laws rules. Wherever possible, each provision
of this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law; should any portion of this Agreement be declared
invalid for any reason in any jurisdiction, such declaration shall have no
effect upon the remaining portions of this Agreement; furthermore, the entirety
of this Agreement shall continue in full force and effect in all jurisdictions
and said remaining portions of this Agreement shall continue in full force and
effect in the subject jurisdiction as if this Agreement had been executed with
the invalid portions thereof deleted.

 

8. All notices and communications provided for herein shall be in writing and
shall be deemed effective when deposited in the United States mail, sent by
certified mail, return receipt requested, postage prepaid, at Lender's and
Borrower's respective addresses set forth in the Loan Agreement, as amended
hereby.

 

9. IN THE EVENT THAT LENDER BRINGS ANY ACTION OR PROCEEDING IN CONNECTION
HEREWITH IN ANY COURT OF RECORD OF MASSACHUSETTS OR THE UNITED STATES IN
MASSACHUSETTS, BORROWER HEREBY IRREVOCABLY CONSENTS TO AND CONFERS PERSONAL
JURISDICTION OF SUCH COURT OVER BORROWER BY SUCH COURT. IN ANY SUCH ACTION OR
PROCEEDING, BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR
OTHER PROCESS AND AGREES THAT SERVICE THEREOF MAY BE MADE UPON BORROWER BY
MAILING A COPY OF SUCH SUMMONS, COMPLAINT OR OTHER PROCESS BY CERTIFIED MAIL TO
BORROWER AT ITS ADDRESS REFERENCED IN THE LOAN AGREEMENT. BORROWER AND LENDER
HEREBY WAIVE TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN
CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR ANY INSTRUMENT OR DOCUMENT
DELIVERED IN CONNECTION HEREWITH, OR THE VALIDITY, PROTECTION, INTERPRETATION,
COLLECTION OR ENFORCEMENT THEREOF, OR ANY OTHER CLAIM OR DISPUTE HOWSOEVER
ARISING BETWEEN BORROWER AND LENDER.

 



2

 

 

IN WITNESS WHEREOF, the parties hereto, by their duly authorized
representatives, have executed this Agreement on the date first above written.

 



  RANOR, INC.               By:  /s/  Thomas Sammons     Name:  Thomas Sammons  
  Title: Chief Financial Officer                       BERKSHIRE BANK          
    By:  /s/ Thomas McCarthy     Name: Thomas McCarthy     Title: Vice President
 

 



3

 

 

CONSENT OF GUARANTOR

 

The undersigned Guarantor of the obligations of the Borrower as further
described in the Loan Agreement and the Guaranty (hereinafter the "Obligations")
hereby consents to the execution of the foregoing Agreement, hereby waives any
claims, offsets or defenses which might otherwise arise by reason of the
execution of the foregoing, and hereby ratifies and affirms the Guaranty, and
all agreements securing such Guaranty, all of which shall remain in full force
and effect until Borrower's Obligations have been paid and performed in full to
Lender's satisfaction. The undersigned Guarantor hereby agrees that, as of the
date hereof, it has no claim or defense of any kind by way of offset or
otherwise to the payment and satisfaction in full of Borrower's or the
Guarantor's obligations under said documents or to the extent that such a claim
or defense may exist, the undersigned hereby waives it in consideration of the
execution of the Agreement. The Guarantor further waives any and all defenses
arising by reason of (a) any and all amendments or modifications of any
documents or instrument, (b) any and all alterations, accelerations, extensions
or other changes in the time or manner of payment or performance of Obligations,
( c) the release, substitution or addition of any collateral or any guarantees,
( d) any failure of the Lender to give notice of default to Borrower or
Guarantor, (e) any failure of the Lender to pursue Borrower or any of its
property with due diligence, (t) any failure of the Lender to resort to
collateral or to remedies which may be available to it, (g) any and all defenses
arising out of the relationship of the undersigned to Borrower, and none of the
defenses shall operate to release the undersigned as guarantor, (h) all rights
of Borrower, and (i) the benefit of all other principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof.

 

The failure or refusal of the Guarantor to execute this Consent of Guarantor
shall not void such Guarantor's Obligations, nor shall such failure or refusal
be grounds for any relief of Guarantor from its Obligations.

 

Dated as of date first above written.

 

GUARANTOR:

 

TECHPRECISION CORPORATION

 

By:  /s/  Thomas Sammons   Name:  Thomas Sammons   Title: Chief Financial
Officer  

 



4

